Allowable Subject Matter
Claims 1-15, 17-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Katz et al (US 7103906 B1) is directed to user controlled multi-device media-on-demand system. Katz reads on most of the features claimed in the current invention. The only difference is the claimed “converting” feature is performed differently in Katz from the current claimed invention.  In Katz, the media can be converted to a format compatible with the identified device properties of the first client device, and the converted media can be delivered to the first client device via the first communications link. Furthermore, the media may be converted from a format compatible with the first device type into a format compatible with the second device type (See Katz, column 10, lines 23-35). 
Thus, Katz discloses converting between file formats (presumably of the same medium, such as video) to accommodate device capabilities, but does not disclose that the medium (e.g., audio, video, text, etc.) of the media may be converted. That is, Katz simply converts one format (e.g.  MPEG1, MPEG2, Digital Video Broadcast, QuickTime, etc.) to another format that will be compatible with a particular type of client access device. On the other hand, the current claimed invention, converts one medium (e.g., audio, video, text, etc.) to another medium (e.g., audio, video, text, etc.) that will be compatible with a particular type of client access device. For example, a video may be converted to a corresponding audio presentation. 
Further prior art searches were made on 10/15/2021 failed to produce any relevant results. Thus, the pending claims are allowed. 
 

CONCLUSION
 
 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may 
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173